FILED
                            NOT FOR PUBLICATION                             OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VINCENT U. SOLOMON,                              No. 13-15901

               Plaintiff - Appellant,            D.C. No. 1:11-cv-01511-SKO

  v.
                                                 MEMORANDUM*
M. CARRASCO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding**

                          Submitted September 23, 2014***

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Vincent U. Solomon, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Solomon consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal

under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm in part,

reverse in part, and remand.

      The district court properly dismissed Solomon’s First Amendment

retaliation claim because Solomon failed to allege facts sufficient to show that any

defendant retaliated against him. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th

Cir. 2009) (setting forth elements of a First Amendment retaliation claim in the

prison context).

      The district court properly dismissed Solomon’s due process claim regarding

his placement in administrative segregation because Solomon’s allegations show

that he received sufficient process. See Toussaint v. McCarthy, 801 F.2d 1080,

1100 (9th Cir. 1986), abrogated in part on other grounds by Sandin v. Conner, 515

U.S. 472 (1995) (setting forth minimum due process requirements for placement in

administrative segregation).

      The district court properly dismissed Solomon’s Eighth Amendment claim

alleging denial of medical appliances because Solomon failed to allege facts

sufficient to show that any defendant was deliberately indifferent to his serious


                                          2                                    13-15901
medical needs. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official

is deliberately indifferent only if he or she “knows of and disregards an excessive

risk to inmate health”); Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012)

(inadvertent failure to provide medical treatment does not state a deliberate

indifference claim).

      The district court properly dismissed Solomon’s Eighth Amendment claim

alleging deprivation of outdoor exercise against all defendants other than Carassco

and Dailo because Solomon failed to allege facts sufficient to link these defendants

to any constitutional violation. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a

plaintiff must allege facts that “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”).

      However, the district court’s dismissal of Solomon’s Eighth Amendment

claim alleging deprivation of outdoor exercise against defendants Carassco and

Dailo was improper because Solomon’s pro se allegations, liberally construed and

affording Solomon the benefit of any doubt, state a claim for deprivation of

outdoor exercise. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (pro

se complaints should be liberally construed); Thomas v. Ponder, 611 F.3d 1144,

1150-52 (9th Cir. 2010) (setting forth elements of an Eighth Amendment claim

based on deprivation of outdoor exercise). Accordingly, we reverse the district


                                           3                                    13-15901
court’s judgment as to Solomon’s Eight Amendment claim for deprivation of

outdoor exercise as to defendants Carassco and Dailo, and remand for further

proceedings.

      We do not consider allegations raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Solomon’s request for appellate counsel, set forth in his opening brief, is

denied.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          4                                    13-15901